DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 01/19/2022 has been entered. Claims 1, 3, 7, 9-12, and 14-16 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/27/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Sarah Cassinis on 04/06/2022.
The Specification of the application has been amended as follows:
On page 1, below the tile of the invention, please add the following header: 
BACKGROUND OF THE INVENTION
On page 4, between lines 24 and 25, please add the following header:  
BRIEF SUMMARY OF THE INVENTION
 On page 7, between lines 6 and 7, please add the following header:  
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S)
On page 7, between lines 14 and 15, please add the following header:  
DETAILED DESCRIPTION OF THE INVENTION
Claim 1 of the application has been amended as follows:
A device for cooking of dough-based food products
- a convection oven and a carriage, 
- the convection oven comprising a cabinet, a door, a baking chamber and a cooking module coupled to an inside of said baking chamber and capable of being rotated around a vertical axis inside said baking chamber, said cooking module comprising a plurality of baking soles, each baking sole of the plurality of baking soles is stacked and spaced apart in a superimposed manner above or below another baking sole of the plurality of baking soles within the baking chamber, and the convection oven further comprising a heater that heats said plurality of baking soles; 
- said carriage comprising a plurality of nets, each net of the plurality of nets comprising a strip of deformable flexible material fixed onto a frame, said flexible material being heat-resistant and comprising at least one cell for said food products to be baked, 
- wherein each net of the plurality of nets is stacked and spaced apart in a superimposed manner above or below another net of the plurality of nets, wherein the carriage is configured to allow insertion of said plurality of nets into the convection oven and removal of said plurality of nets from the convection oven, and wherein insertion of said carriage into said baking chamber causes each net of the plurality of nets to be placed in a superimposed manner above a respective baking sole of the plurality of baking soles of the cooking module coupled to the inside of the baking chamber, 
- wherein said device further comprises mechanisms housed inside the convection oven that move said plurality of baking soles and said plurality of nets vertically relative to each other and that jointly rotate the carriage comprising the plurality of nets and the cooking module comprising the plurality of baking soles carrying the plurality of nets around the vertical axis, 
- wherein said mechanisms further allow said plurality of baking soles and said plurality of nets to be brought into an active position and a passive position, wherein in said active position a bottom of said at least one cell of each net touches the respective baking sole above which each net is located and each net deforms upon contact with said respective baking sole so that said food products are baked by conduction, and wherein in said passive position the bottom of said at least one cell of each net is spaced away from the respective baking sole above which each net is positioned so that the said carriage comprising the plurality of nets can be inserted into or removed from said convection oven; 
- wherein said device further comprises a control apparatus for controlling said mechanisms, wherein the control apparatus is actuated by the position of the door, wherein, when the door is closed, the control apparatus controls the mechanisms to cause each net to be placed in the active position, and wherein, when the door is open, the control apparatus controls the mechanisms to cause each net to be placed in the passive position;
- wherein said mechanisms are mechanisms for the displacement of the cooking module which allow the cooking module to be raised bringing the cooking module into the active position and lowered bringing the cooking module into the passive position;
- wherein raising the cooking module into the active position further causes one or more grippers of the cooking module to contact the carriage and vertically raise the carriage from a bottom of the oven.
Claims 3, 14, and 16 of the application have been cancelled. 
Allowable Subject Matter
Claims 1, 7, 9-12, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art is Eberspaecher (DE20101501U1) in view of Pavailler (FR 2559030 A1), Johansson (US 3954053 A), Illek (DE 19903048 C2), and Verhoeven (US 3537405 A).
Eberspaecher teaches an oven with a heat storage trolley 4 (cooking module) and a baking trolley 5 (carriage) that are fixed on a rotating turntable. 
Johansson teaches an oven with a rotatable support to which a rack is attached, wherein closing and opening the door to the oven raises and lowers the rack, where the cooking module of Eberspaecher could be raised or lowered using the same mechanism.
However, nothing in the prior art teaches or suggests using one or more grippers of the cooking module to contact the carriage and vertically raise the carriage from a bottom of the oven when the cooking module is raised into the active position. Eberspaecher, actually teaches away from doing so (Paragraph 0039) as the baking trolley 5 (carriage) is locked to the turntable on the bottom of the oven. Furthermore, the Applicant’s specification points out (Page 15, lines 8-21) that by lifting the carriage off the ground, the need for a turntable is eliminated and cleaning the bottom of the oven is simplified. Therefore, claim 1 is allowable over the prior art.
Claims 7, 9-12, and 15 are also allowable over the prior art as a result of depending upon allowable claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792